Appeal from an order of the Supreme Court at Special Term entered in Albany County, denying petitioner’s application for an order that he be released from prison on May 5, 1962 instead of May 13, 1963, as determined by the Parole Board. Petitioner was convicted of burglary in the third degree on April 12, 1948 and given a reformatory sentence with a maximum of five years. He was paroled on June 12, 1950. While on parole he was convicted of vagrancy on February 23, 1951, and was charged with parole violation. On March 22, 1951 he received a suspended sentence on the vagrancy charge and was lodged in the Albany County Jail. He was indicted for burglary, third degree, in Albany County on March 24, 1952, and upon a plea of guilty was sentenced to a maximum of 10 years. When he was received at Clinton Prison the Parole Board charged him with one year on the 1948 conviction because of parole violation. It is appellant’s contention that his time on the 1948 conviction continued to run during the time he was confined to the Albany County Jail, although his time spent there was credited on his Albany County sentence. It appears that appellant owed more than two years on the 1948 conviction and sentence, and even if his contention is correct the Parole Board had full authority to require him to serve one additional year for the violation of his parole. Order unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ.